PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
BANIEL et al.
Application No. 15/756,040
Filed: 27 Feb 2018
For: METHOD FOR PRODUCING SWEETENER COMPOSITIONS AND SWEETENER COMPOSITIONS
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.137(a), filed February 22, 2021, to revive the above named application. This is also a decision on the petition under 37 CFR 1.182 for expedited consideration of the above-identified petition, filed February 22, 2021.

The petition under 37 CFR 1.137(a) to revive the application is GRANTED.

The petition under 37 CFR 1.182 is granted to the extent that the above-identified petition is hereby considered.

The application became abandoned for failure to timely file a proper reply to the final Office action mailed April 2, 2020, which set a three (3) month shortened statutory period for reply. A two (2) month extension of time pursuant to 37 CFR 1.136(a) was obtained. Accordingly, the application became abandoned by statute on September 3, 2020. The present application, which is a national stage entry of an international application, had not met the requirement of 35 U.S.C. 371(c)(4) in that a compliant inventor’s oath or declaration had been filed for each named inventor prior to the filing of the Request for Continued Examination (RCE) on September 2, 2020. The Office did not mail a Notice of Abandonment.

The present petition filed satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the required inventor’s oath or declaration for each named inventor on February 22, 2021; (2) the petition fee set forth in 37 CFR 1.17(m); and (3) a proper statement of unintentional delay. Accordingly, the petition under 37 CFR 1.137(a) to revive the application is granted. The gap in prosecution is being closed by this decision and the application is restored to pending status.

This application is being referred to Technology Center Art Unit 1793 for consideration of the reply filed March 1, 2021 and further processing.

Telephone inquiries concerning this decision may be directed to Petitions Examiner, Jason Olson at (571) 272-7560

/JASON C OLSON/Petitions Examiner, OPET